Citation Nr: 0209840	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle instability, based on an initial award.  

2.  Entitlement to a rating in excess of 10 percent for left 
ankle instability, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
bilateral ankle instability, assigning each ankle a 
noncompensable rating.  The veteran expressed his 
dissatisfaction with the noncompensable ratings.  In an 
October 1999 rating decision, the disability evaluation for 
each ankle was increased to 10 percent disabling, effective 
from the time of his separation from active duty service.  
The veteran pursued his appeal.  Also, during the course of 
the appeal, the veteran moved from Connecticut to 
Massachusetts; hence, the claims file has been transferred 
from the RO in Hartford to the RO in Boston, from where this 
case has been certified.  

Inasmuch as the veteran has expressed his dissatisfaction 
with the initial ratings assigned at the time of the grant of 
service-connection for bilateral ankle instability, the Board 
has recharacterized the issues as involving the propriety of 
the assignment of the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 119.  

During the course of the appeal, the case has been remanded 
to the RO three times for further development.  Subject to 
one of the remands, the veteran underwent VA reexamination; 
however, and through no fault of the veteran, the ranges of 
motion of the veteran's bilateral ankle disability provided 
by the examiner do not conform to the ranges of motion 
contained in the appropriate VA regulations for evaluating 
his disabilities.  The most recent remand offered the veteran 
the opportunity for another VA examination and to submit 
additional evidence.  The veteran was scheduled for VA 
examination in April 2002, for which he did not show.  He was 
also requested to submit additional evidence, to which he did 
not respond.  Both the letter notifying him of the medical 
examination appointment and request for additional evidence 
were sent to his home of record, and were not returned to the 
RO by postal authorities as non-deliverable.  See 38 C.F.R. 
§ 3.655 (2001).  Under the circumstances, and in view of the 
decision in this case, another remand would serve no purpose 
and would only prolong resolution of the veteran's claim.  

Inasmuch as the grant of a 10 percent rating for each ankle 
disability by the RO subsequent to an earlier remand by the 
Board is not the maximum benefit assignable under the rating 
schedule, the veteran's claim for a disability rating in 
excess of 10 percent for each of his ankles, based on an 
initial award, is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Hence, the case was again returned to the Board 
for appellate determination based on the evidence of record.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Right ankle instability is manifested by frequent 
episodes of sprain and strain, limitation of motion, pain on 
motion, swelling, and tenderness resulting in limitation of 
functional capacity and weakness, especially during periods 
of exacerbation and flare-ups.  

3.  Left ankle instability is manifested by frequent episodes 
of sprain and strain, limitation of motion, pain on motion, 
swelling, and tenderness resulting in limitation of 
functional capacity and weakness, especially during periods 
of exacerbation and flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating 
for right ankle instability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Codes 5299-
5024, 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  The criteria for an initial 20 percent disability rating 
for left ankle instability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Codes 5299-
5024, 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the April 1998 Statement 
of the Case and September 1998 and October 1999 Supplemental 
Statement of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

The veteran's service medical records show that his ankles 
were normal on service entry.  During service, bilateral 
instability was noted.  

The veteran's post-service VA examination report, dated in 
January 1998, notes, by history, that, during his military 
service, he had sprained both ankles while playing basketball 
and sustained a chip fracture in the right ankle.  On 
examination, he appeared in no acute distress, measured 6 
feet 4 inches, and weighed 270 pounds.  Musculoskeletal 
system showed good range of motion and no loss of strength or 
swelling.  The diagnoses included bilateral ankle sprains, 
inactive, and chip fracture, right ankle, inactive.  

During the veteran's March 1998 VA examination, he related 
that, in service, he initially sustained a sprain of the left 
ankle and later a chip fracture of the right ankle.  
Subsequently, he continued having problems with recurrent 
sprains of his ankles, the most recent was of the right ankle 
having occurred approximately weeks earlier.  He claimed he 
wore some special ankle supports with jogging only, not with 
other physical activity or while walking.  On examination, he 
walked without abnormality,.  Range of motion studies of the 
ankles revealed normal flexion and extension, bilaterally, 
without pain.  There was no evidence of instability or Drawer 
sign present.  X-rays of the ankles revealed no evidence of 
old or recent fracture or dislocation, bilaterally.  There 
was a tiny opacity noted just anteriorly in the soft tissues 
of the left ankle, which was thought to be secondary to an 
old avulsion fracture.  The joint spaces appeared grossly 
within normal limits, bilaterally.  The overlying soft 
tissues were unremarkable, bilaterally.  

The veteran's VA outpatient treatment records for various 
periods between January 1998 and September 1998 show that he 
was seen primarily for complaints of headaches and anxiety 
disorder.  In May 1998, he was seen for bilateral ankle 
instability with a history of multiple sprains.  The report 
notes that he continuously wore bilateral ankle corsets.  On 
examination, there was bilateral malleolus swelling, left 
greater than right, positive Drawer sign, excessive 
inversion, and tenderness over the lateral malleolus.  No 
generalized ligamentous laxity was found, bilaterally.  The 
diagnosis was chronic, bilateral ankle instability.  

The report of the veteran's September 1999 VA examination 
notes that x-rays taken in May 1998 revealed findings 
consistent with bilateral ankle instability, with osseous 
segment seen anterior to the left talus, most likely 
representing an old evulsion fracture.  During the current 
examination, the veteran complained that his ankles were very 
weak, with severe instability, painful, and always swollen.  
He related that his ankles tended to go into inversion, 
twisting very easily, that he cannot run due to the ankles 
giving out, more so on the right than the left, and that he 
was taking Motrin, usually two or three times a day to resist 
ankle swelling and pain.  One or two times a week an ankle 
would get twisted and more painful.  He was able to manage to 
get to his daily activities, including his job as a teacher's 
assistant, with minimal problems, but he needed to sit a lot 
in class.  He wore a right ankle medial lateral stabilizing 
brace and a leather laced elastic support on his left ankle; 
he always wore high top shoes for support and stability of 
the ankle joints.  Wet weather, standing and walking 
aggravated bilateral ankle pain.  

On examination, he measured 6 feet 4 inches, and weighed 280 
pounds.  He walked with an antalgic gait.  Both ankles showed 
moderate swelling, more so in the left than the right, and 
there was tenderness in bilateral anterior and lateral ankle 
joint area.  No erythema was found on the ankle, bilaterally.  

Range of motion studies of the right ankle revealed 
dorsiflexion to 90 degrees, actively and passively, with some 
discomfort; normal plantar flexion; and active and passive 
inversion and eversion to 10 degrees, with pain starting at 2 
degrees.  Muscle strength showed 4/5 weakness in plantar 
flexors and dorsiflexors, with some pain.  

Range of motion studies of the left ankle revealed 
dorsiflexion to 90 degrees, actively and passively, with 
painful motion at -8 degrees of dorsiflexion; normal plantar 
flexion; and active inversion to 14 degrees, passive 
inversion to 16 degrees, with pain beginning at 10 degrees; 
passive eversion to 26 degrees, with pain starting at 22 
degrees, and active eversion to 22 degrees.  Muscle strength 
showed 4/5 weakness in plantar flexors and dorsiflexors.  

The diagnoses were chronic bilateral ankle instability, with 
evidence of chronic bilateral ankle strain and sprain, and 
limitation of motion and weakness associated with pain.  The 
examining physician offered that the veteran was prone to 
have periods of exacerbation or flare-ups, with easy twisting 
episodes and increased pain, and, during flare-ups, the 
bilateral disability increased with more limitation of 
functional capacity, pain and weakness.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Analysis

At the outset, the Board notes that the ranges of motion 
contained in the veteran's VA examination reports (January 
1998, March 1998, and September 1999) do not conform to those 
used in VA's Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.71, Plate II (0 to 20 degrees ankle dorsiflexion and 0 to 
45 degrees ankle plantar flexion being normal).  However, 
this case has been remanded three times, each time for 
another VA examination.  The September 1999 VA examination 
being the result of one of those remands.  Unfortunately, and 
through no fault of the veteran, that examination report 
contains ranges of motion that are not in compliance with VA 
rating criteria regulations.  On the other hand, he did not 
report for reexamination, scheduled April 2002, pursuant to 
the Board's January 2002 remand.  He had been duly notified 
of the time and place of the examination, and advised that 
failure to report for a scheduled VA examination without good 
cause shown may have adverse effects on his claim.  Further, 
the veteran has made no attempt to provide VA with an 
explanation of his absence from the scheduled April 2002 VA 
examination.  See 38 C.F.R. § 3.655.  Hence, the Board will 
base its decision on the evidence of record as best as 
possible.  

The veteran's right and left ankle disabilities are rated in 
VA's Schedule for Rating Disabilities' section pertaining to 
disorders of the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a.  However, when an unlisted condition is encountered, 
it will be permissible to rate that condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
Since the veteran's ankle disabilities do not have their own 
evaluation criteria assigned in VA regulations, a closely 
related disease or injury must be used in evaluation of each 
ankle disability.  The Board notes that, most recently, the 
veteran's ankle disabilities were rated under Diagnostic Code 
5299-5024, which designates that the disability is being 
rated under the musculoskeletal system (5299) and an 
analogous condition (5024), namely, tenosynovitis, because of 
bilateral ankle instability, with swelling, tenderness, and 
limitation of motion.  See 38 C.F.R. § 4.27.  

Diagnostic Code 5024, provides that the disorder be rated 
analogous to degenerative arthritis, under Diagnostic Code 
5003.  Degenerative arthritis, established by x-ray findings, 
is rated on the basis of limitation of motion of the affected 
part .  Degenerative arthritis is rated under Diagnostic Code 
5003, which provides that limitation of motion for each major 
joint or group of minor joints, which is objectively 
confirmed by finding such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, warrants a 10 
percent rating, and with occasional incapacitating 
exacerbations, warrants a 20 percent rating.  See 38 C.F.R. 
§ 4.71a.  

The veteran's VA medical examinations have consistently 
reported that the veteran has instability, limitation of 
motion, pain on motion, tenderness, and swelling in each 
ankle.  X-rays taken in May 1998, specifically for stress 
views, showed findings consistent with bilateral ankle 
instability, with some osseous segment seen anterior to the 
left talus.  The diagnosis was chronic bilateral instability 
confirmed by x-ray findings showing tibiotalar joint 
instability, with more opening with stress in the left ankle 
than in the right one.  Under the criteria of Diagnostic Code 
5271, moderate limitation of motion of the ankle warrants a 
10 percent rating and marked limitation of motion of the 
ankle warrants a 20 percent rating.  Id.  The Board notes 
that a 20 percent rating is the highest rating possible under 
Diagnostic Code 5271.  

Although the ranges of motion provided by the examiners do 
not conform to those found in VA regulations, which is no 
fault of the veteran, the ranges of motion that have been 
provided are consistent and effectively show that each of the 
veteran's ankles has limitation of motion, and limitation of 
motion with pain on motion as objectively shown through range 
of motion studies.  As noted earlier, when evaluating 
musculoskeletal disabilities on the basis of limitation of 
motion, functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is to 
be considered in the determination of the extent of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-07.  However, is so doing, it is 
important to remember that such functional loss must be 
supported by adequate pathology as well as evidenced by the 
visible behavior of the claimant undertaking the motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

In the veteran's case, medical evidence has shown functional 
loss due to limited or excess movement, pain on motion, 
weakness, and excess fatigability of each ankle joint, as 
evidenced by multiple ankle sprains and strains, despite the 
fact that the veteran wears an ankle brace on each ankle 
practically all the time.  Further, the most recent VA 
examining physician specifically noted that the veteran is 
prone to have periods of exacerbation or flare-ups with easy 
twisting episodes.  Also, the physician offered that during 
such flare-ups, limitation of motion, pain, swelling, and 
tenderness are increased beyond the findings made during the 
veteran's September 1999 VA examination.  The examiner 
offered that, when those flare-ups occur, the results 
included more limitation of functional capacity and weakness 
of the ankles.  

Hence, taking into consideration all those factors, 
especially the examining physician's opinions, the Board 
finds that each of the veteran's ankles more closely meet the 
criteria for a 20 percent rating, which is the maximum rating 
available under Diagnostic Code 5271, connoting marked 
limitation of motion, with pain on motion.  See 38 C.F.R. 
§ 4.71a,; DeLuca, 8 Vet. App. at 204-07; see also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The only possibility 
for a higher disability evaluation would be if medical 
evidence showed ankle replacement with a prosthesis of 
ankylosis of an ankle.  Since medical evidence has shown that 
the veteran has neither of those conditions, consideration of 
the veteran's ankle disorders under Diagnostic Codes 5270 or 
5056 is not for consideration.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the medical evidence more closely approximates the 
criteria for a 20 percent evaluation for each ankle 
disability, and fully comports with the applicable schedular 
criteria, effective from the time of the grant of service 
connection.  In reaching this decision, the Board has 
considered the appropriateness of the initial rating for each 
ankle under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  

Lastly, there is no showing that either the right or left 
ankle disability presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 20 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that either of the veteran's ankle 
disabilities results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In fact, the most recent VA examining physician noted that 
the veteran was able to perform his job as a teacher's 
assistant with minimal problems, although he has to sit a lot 
during classes.  However, it should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In view of this and the 
lack of evidence that either of the veteran's service-
connected ankle disabilities has required frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial assignment of a 20 percent rating for right ankle 
instability is granted, subject to the criteria governing 
payment of monetary benefits.  

An initial assignment of a 20 percent rating for left ankle 
instability is granted, subject to the criteria governing 
payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

